NOTE: This order is n0nprecedentia1.
“ United States Court of AppeaIs
for the FederaI Circuit
MAX RACK, INC.,
Plaintiff-Appellan,t,
V.
HOIST FITNESS SYSTEMS, INC., 
Defendcmt-Appellee. 
2010-1417
Appea1 from the United States District C0urt for the
S0uthern District of Ohi0 in case n0. 05-CV-0784, Judge
Michael H. Wats0n.
ON MOTION
ORDER
H0ist Fitness Systems, Inc. moves "t0 allow the
10dgment of a 'Reduced Size‘ sample Pers0na1 Training
System." Max Rack, Inc. reep0ndS.
' Up0n consideration thereof
IT ls 0RDERED THAT:

MAX RACK V. HOIST FlTNESS 2
The motion is deferred for consideration by the merits
panel assigned to hear this case. Copies of the motion,
resp0nse, and this order shall be transmitted to the
merits panel so that the panel can determine whether use
of a reduced size sample is appropriate at oral argument
FoR THE CoURT
 1 5 2010 /s/ Jan Horba1y
Date J an Horba1y
Clerk
cc: Jeffrey S. Stand1ey, Esq.
J0hn L. Ha1ler, Esq. ‘~ -
USDC, so 0H, clerk u.icnunF%%E?F-ns ma
THE FEDERA|_ C|RCUI`l`
s8
|JEC 1 5 2010
.lAN'l'WRBALY
CLERK